 Case 4:20-cv-04002-KES Document 22 Filed 06/29/20 Page 1 of 5 PageID #: 165




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                              SOUTHERN DIVISION


CHARLIE BRANAN,                                       4:20-CV-04002-KES

                   Petitioner,
                                              ORDER ADOPTING REPORT AND
      vs.                                    RECOMMENDATION AND GRANTING
                                               COX’S MOTION FOR SUMMARY
J.W. COX,                                              JUDGMENT

                   Respondent.


      This matter is before the court upon the objections by pro se petitioner,

Charlie Branan, to the report and recommendation filed February 26, 2020, by

Magistrate Judge Veronica L. Duffy. Dockets 19, 20. Judge Duffy recommends

that respondent’s, J.W. Cox, motion for summary judgment be granted and

that Branan’s habeas petition under 28 U.S.C. § 2241 be dismissed with

prejudice and without an evidentiary hearing. Docket 19 at 13. For the

following reasons, the court overrules Branan’s objections, adopts the report

and recommendation, and grants Cox’s motion for summary judgment.

                           FACTUAL BACKGROUND

      The magistrate judge in her report and recommendation provided a full

factual background, so this court will give only a brief overview of the relevant

procedural details. See Docket 19 at 2-3. Branan was originally sentenced to

120 months imprisonment for conspiracy to distribute a controlled substance

in the United States District Court for the Southern District of Iowa. Id. at 2.
 Case 4:20-cv-04002-KES Document 22 Filed 06/29/20 Page 2 of 5 PageID #: 166




Since finishing his original sentence, Branan has twice violated conditions of

his supervised release, and as such, he is currently serving a 14-month

revocation sentence at the federal prison camp in Yankton, South Dakota. Id.

at 2-3.

      On January 6, 2020, Branan filed a pro se habeas petition under 28

U.S.C. § 2241, asserting that the Federal Bureau of Prisons (BOP) is depriving

him of 70 days good-conduct credit that he alleges he is owed under the First

Step Act (FSA). Docket 1. Cox moved for summary judgment, and the

magistrate judge recommended that motion be granted. Dockets 8, 19. Branan

filed six objections to the report and recommendation under 28 U.S.C.

§ 636(b)(1). Docket 20. Cox filed a response in opposition to those objections

and urged this court to adopt the magistrate judge’s report and

recommendation. Docket 21.

                            STANDARD OF REVIEW

      Federal Rule of Civil Procedure 72(b)(3) provides that “[t]he district judge

must determine de novo any part of the magistrate judge’s disposition that has

been properly objected to.” Fed. R. Civ. P. 72(b)(3). On review of the magistrate

judge’s report and recommendation, “the court may accept, reject, or modify, in

whole or in part, the findings or recommendations . . . .” 28 U.S.C. § 636(b)(1);

see also United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

                                  DISCUSSION

      The sole issue in this case is whether 18 U.S.C. § 3624(b) allows Branan

to claim good-conduct credits for a sentence that he has already served in full


                                        2
 Case 4:20-cv-04002-KES Document 22 Filed 06/29/20 Page 3 of 5 PageID #: 167




and then apply the credits to his subsequent supervised release revocation

sentence. Courts that have considered this exact question—including the

recent decision of the Eighth Circuit Court of Appeals—have held that, for the

purposes of calculating good-conduct credit under 18 U.S.C. § 3624, a

revocation sentence is distinct from the original underlying sentence. See

Kieffer v. Rios, 2019 WL 3986260, at *1-2 (D. Minn. Aug. 23, 2019), aff’d

summarily, 2019 WL 8194484 (8th Cir. Oct. 2, 2019) (rejecting petitioner’s

assertion that the BOP should have recalculated good-conduct credit by

aggregating his original sentence with his revocation sentence); see also Beal v.

Kallis, 2020 WL 818913, at *1 (D. Minn. Feb. 19, 2020) (finding that the

magistrate judge’s holding that post revocation sentences are distinct for

purposes of determining good-conduct credit did not conflict with established

Supreme Court precedent); Racine v. Fed. Bureau of Prisons, 2007 WL

1585154, at *5 (D.N.J. May 31, 2007) (“While supervised release is imposed as

part of the original sentence, any incarceration ensuing from the revocation of

supervised release is generally based on new conduct, and ‘is wholly derived

from a different source, and has different objectives altogether; it is therefore a

different beast.’ ” (quoting United States v. McNeil, 415 F.3d 273, 277 (2d Cir.

2005))); United States v. Wirth, 250 F.3d 165, 170 (2d Cir. 2001) (holding that

punishment for a violation of supervised release is separate from punishment

for the underlying conviction and may, when combined with the latter, exceed

the statutory maximum for the underlying offense).




                                         3
    Case 4:20-cv-04002-KES Document 22 Filed 06/29/20 Page 4 of 5 PageID #: 168




        Branan raises six objections to Magistrate Judge Duffy’s report and

recommendation. Docket 20. All of Branan’s objections are legal arguments

that have been fully addressed by the underlying opinion in Kieffer that was

summarily affirmed by the Eighth Circuit Court of Appeals in Kieffer v. Rios,

2019 WL 8194484. 1 This court adopts that holding in full. As a pro se litigant,

Branan is entitled to a liberal construction of his pleadings. Quam v.

Minnehaha Cty. Jail, 821 F.2d 522, 522 (8th Cir. 1987) (citing Miller v. Solem,

728 F.2d 1020, 1023-24 (8th Cir. 1984)). But even the most liberal reading of

Branan’s arguments fails to raise anything but a pure question of law and such

questions are reserved for the court to decide. Palmisano v. Allina Health Sys.,

Inc., 190 F.3d 881, 885 (8th Cir. 1999). The court finds that Branan is not

entitled to good-conduct credits on a sentence that has been fully served and

expired. Instead, Branan is only entitled to earn good-conduct credit under the

First Step Act for the 14-month revocation sentence that he is currently

serving.

        Thus, it is ORDERED




1 Cox concedes that Magistrate Judge Duffy’s report did not directly address
the fifth objection raised by Branan. Docket 21 at 3. That objection (Docket 20
at 4) seems to suggest that a general statement within the United States
Sentencing Guidelines implies a revocation sentence must be treated as part of
the original sentence. While Magistrate Judge Duffy may not have explicitly
referenced the guidelines in her report and recommendation, she cited two
cases from the District of Minnesota that expressly rejected a similar argument.
See Beal v. Kallis, 2020 WL 818913 (D. Minn. Feb 19, 2020); Kieffer v. Rios,
2019 WL 3986260 (D. Minn. Aug 23, 2019). Branan’s argument has no merit.
                                        4
Case 4:20-cv-04002-KES Document 22 Filed 06/29/20 Page 5 of 5 PageID #: 169




    1. Branan’s objections to the report and recommendation (Docket 20)

       are overruled.

    2. The report and recommendation (Docket 19) is adopted in full as

       supplemented herein.

    3. Cox’s motion for summary judgment (Docket 8) is granted.

    4. Branan’s § 2241 petition (Docket 1) is dismissed with prejudice and

       without an evidentiary hearing.

    Dated June 29, 2020.


                                  BY THE COURT:


                                  /s/ Karen E. Schreier
                                  KAREN E. SCHREIER
                                  UNITED STATES DISTRICT JUDGE




                                    5
